UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Cimarron Software, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543922 (State of incorporation or organization) (I.R.S. Employer Identification number) 30 E. Broadway, Ste. 204 Salt Lake City, UT, 84111 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Exchange Act: None Name of each exchange on which each class is to be registered:NA If this form relates to the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box: o If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box:x Securities Act registration statement file number to which this form relates:333-181388 Securities to be registered pursuant to Section12(g)of the Act: Common Stock, no par value Item 1. Description of Registrant’s Securities to be Registered The description under the heading “Description of Securities” relating to the Registrant’s Common Stock, no par value, in the prospectus included in the Registrant’s Registration Statement on Form S-1 as amended (initially filed on May 14, 2012, amended July 12, 2012, August 10, 2012, September 13, 2012, October 9, 2012, January 15, 2012, and January 31, 2013, and post-effectively amended on April 30, 2014, and May 6, 2014), filed with the Securities and Exchange Commission (the “Commission”) under File No. File No.333-181388, is incorporated herein by reference. Any form of prospectus subsequently filed by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act that constitutes part of the Registration Statement shall be deemed to be incorporated herein by reference. Item 2. Exhibits Articles of Incorporation of Registrant filed as Exhibit 3.1 to the Registration Statement on Form S-1, as amended, declared effective on February 4, 2013, and incorporated herein by reference. Bylaws of Registrant, as amended, filed as Exhibit 3.2 to the Registration Statement on Form S-1, as amended, declared effective on February 4, 2013, and incorporated herein by reference. Articles of Restatement of the Articles of Incorporation of Registrant filed as Exhibit 3.3 to the Registration Statement on Form S-1, as amended, declared effective on February 4, 2013, and incorporated herein by reference. Articles of Amendment of Registrant filed as Exhibit 3.4 to the Registration Statement on Form S-1, as amended, declared effective on February 4, 2013, and incorporated herein by reference. Sample Stock Certificate of Registrant filed as Exhibit 3.5 hereto. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in Salt Lake City, Utah, on the7th day of July, 2014. Cimarron Software, Inc. By: /s/ David Fuhrman Name: David Fuhrman Title: Chief Executive Officer & Director 3
